ON MOTION FOR REHEARING .
MORRISON, Judge.
In addition to what we said in our original opinion, and after an examination of the supplemental transcript which has been furnished this Court, we call attention to the fact that the record fails to reveal that appellant excepted to the action of the *462court in refusing the requested charge which appears in the transcript. This is requisite to preserve an alleged error in the charge. Medlock v. State, Tex.Cr.App., 356 S.W.2d 312, and cases there cited.
Appellant’s motion for rehearing is overruled.